Case 21-07923   Doc 4   Filed 06/29/21 Entered 06/29/21 11:37:47   Desc Main
                           Document    Page 1 of 5
Case 21-07923   Doc 4   Filed 06/29/21 Entered 06/29/21 11:37:47   Desc Main
                           Document    Page 2 of 5
Case 21-07923   Doc 4   Filed 06/29/21 Entered 06/29/21 11:37:47   Desc Main
                           Document    Page 3 of 5
Case 21-07923   Doc 4   Filed 06/29/21 Entered 06/29/21 11:37:47   Desc Main
                           Document    Page 4 of 5
Case 21-07923   Doc 4   Filed 06/29/21 Entered 06/29/21 11:37:47   Desc Main
                           Document    Page 5 of 5
